*420A motion for a rebearing was granted at tbe January term, 1867, arid the appeal was finally disposed of at the February term, 1868, when the following opinion was filed:
PaiNü, J.
A re-argument was ordered in this case, because the argument of the appellant’s counsel on the motion raised serious doubts in the minds of some of the members of the court, whether the decision already announced should be adhered to. A most careful examination of the subject has not freed the question from doubts. It is one of those cases where the legislative intent is to be extracted from conflicting and incongruous provisions. But we have not been able to see, after all, how any other result could be arrived at, than that stated in the former opinion. The provisions of the statute in regard to the entry of judgment on the award are clear and positive; and although they render fruitless the appeal given to the cornpany, and make it a mere nominal right, yet we do not see how- we can disregard them, and supply their place by other provisions which would be necessary. It seems evident from a consideration of the section, that it was originally drawn so as to give the right of appeal only to the land owner. In that form, its provisions would be entirely consistent and harmonious. It intended to give him costs in case he increased the award, and to give the company costs in case he failed to increase it, but to give him the amount of the award in any event. It is probable that some one, without understanding the entire scope of the section, suggested an amendment giving the right of appeal to both parties, and that it was so adopted, without making such changes in the remainder of the section as were necessary to accomplish the object. We must take it as it is; and, taken as a whole, we‘think it cannot be construed as intending to give the company any beneficial right of appeal.
*421Nor do we think the company can be heard to object that-the law, so construed, is invalid. Having organized under it, and acted under it so far as to take the property of -the plaintiff, they cannot now object to the validity of its provisions prescribing his remedy. People v. Murray, 5 Hill, 468; Burrows v. Bashford, ante, p. 103.
In Dunmore’s Appeal, 52 Pa. St. Rep., 374, it was held that a municipal corporation, being a creature of the legislature, had no constitutional guaranty of the right of trial by jury, and that it might be deprived of it. Whether such a doctrine would have been applied to a manufacturing company, may be questionable, and it may be conceded that after such company is once in existence, it could not be compulsorily deprived of such right without any act of waiver on its part. But if the legislature should grant to such company a new privilege, like that of exercising the right of eminent domain, subject to the condition that the award of arbitrators should be conclusive on it as to amount of compensation, if the company should act upon such grant, it would undoubtedly be bound by the conditions.
We are compelled, therefore, to hold that the appellant was entitled to judgment on the award, in pursuance of the statute; and the opinion already filed is adhered to, reversing the order appealed from.
By the Court. — The order of the circuit court is'reversed.